Citation Nr: 0729278	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-29 550	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant should recognized as the veteran's 
surviving spouse for the purpose of VA benefits. 





ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had recognized guerilla service from March 1942 
to June 1945, and he served in the Regular Philippine Army 
from June 1945 to February 1946.  He died in 1992. 

The appellant averred that she was the veteran's surviving 
spouse for the purpose of VA benefits. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision, dated in January 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.


FINDING OF FACT

According to a copy of the death certificate, the appellant 
died in May 2006 before the Board promulgated a final 
decision on her appeal. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board does not have 
appellate jurisdiction to review her appeal.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994). The appeal has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.


ORDER

The appeal is dismissed.


		
GEORGE E. GUIDO JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


